DETAILED ACTION
This Office action is in response to the amendment and petition for benefit of delayed priority claim filed on September 14th, 2022. Claims 1, 3-6, 8-21, and 23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed August 2nd, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement (IDS) submitted on September 14th, 2022 has been considered.
Claim Objections - Warning
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In the instant case, the claims are identical.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the door opening means".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-12, 14-17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0140499 (Casale).
Regarding claim 1, Casale discloses a device comprising a UV-transparent or translucent article comprising a surface configured for human contact (multiple figures, element 102, wherein ‘In one embodiment, the actuator 102 is constructed of a material translucent to UV light.’ P 19), and an optically connected UV light source (multiple figures, element 70).
Regarding claim 3, Casale discloses the device of claim 1, wherein the article is a push handle, a pull handle, a push plate, a rotating or fixed door lever, or a rotating or fixed knob (‘An embodiment of the device is illustrated in FIG. 3 as a lever door handle 100 installed on a door 108.’ P 19).
Regarding claim 8, Casale discloses the device of claim 1, wherein the article comprises a UV- transparent or translucent material selected from the group consisting of acrylic, Plexiglas, glass, fiberglass, and PET or other thermoplastic, quartz glass, fused silica, and COC (‘Example materials suitable for the translucent actuator 102, 150 include glass, polyethylene, and acrylics.’ P 24).
Regarding claim 9, Casale discloses the device of claim 1, wherein the UV light source emits a spectrum of light comprising wavelengths from about 100 to about 400 nm (‘The UV light source 70 in an embodiment of the device is a low pressure mercury vapor tube lamp that preferentially produces UVC light at a wavelength of 254 nm.’ P 27).
Regarding claim 10, Casale discloses the device of claim 9, wherein the UV light source emits a spectrum of light comprising wavelengths in the UV-C band (‘The UV light source 70 in an embodiment of the device is a low pressure mercury vapor tube lamp that preferentially produces UVC light at a wavelength of 254 nm.’ P 27).
Regarding claim 11, Casale discloses the device of claim 10, wherein the UV light source emits a spectrum of light comprising wavelengths from about 250 to about 270 nm (‘The UV light source 70 in an embodiment of the device is a low pressure mercury vapor tube lamp that preferentially produces UVC light at a wavelength of 254 nm.’ P 27).
Regarding claim 12, Casale discloses the device of claim 11, wherein the UV light source emits a spectrum of light comprising wavelengths of about 254 nm or about 264 nm (‘The UV light source 70 in an embodiment of the device is a low pressure mercury vapor tube lamp that preferentially produces UVC light at a wavelength of 254 nm.’ P 27).
Regarding claim 14, Casale discloses the device of claim 1, wherein the UV light source comprises an incandescent bulb, a fluorescent bulb, a halogen bulb, a xenon bulb, mercury-vapor lamp, a light-emitting diode (LED), or a laser or other coherent light source (‘The UV light source 70 in an embodiment of the device is a low pressure mercury vapor tube lamp that preferentially produces UVC light at a wavelength of 254 nm.’ P 27).
Regarding claim 15, Casale discloses the device of claim 1, wherein the light source is connected to a power source (fig. 5, element 40).
Regarding claim 16, Casale discloses the device of claim 15, wherein the power source comprises a battery (‘generator 40 produces electrical energy which may be stored by a capacitor 50 and/or a battery 60.’ P 18).
Regarding claim 17, Casale discloses the device of claim 15, wherein the power source comprises an inductive power source, a kinetic power generator, an inductive power source, or a solar or photovoltaic power source (‘Movement of the door handle rotates the gear train which in turns activates the generator.’ P 6).
Regarding claim 21, Casale discloses the device of claim 1, wherein the UV light source is motion-activated, use-activated, touch-activated, or activated by a learning or other determinant algorithm (‘Rotation of the gear train 132 in turn actuates a generator 40 (not shown in FIG. 6) which generates electrical energy to power the UV light source 70.’ P22, also ‘Embodiments of the device may include the capacitor 50 and/or battery 60 to store the generated electrical energy. The controller 10 may then monitor the capacitor 50 and/or battery 60 and turn on the UV light source 70 once sufficient charge has been stored to operate the UV light source 70 for the selected period of time.’ P 26).
Claim(s) 1, 3-4, and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0081874 (Daniels).
Regarding claim 1, Daniels discloses a device comprising a UV-transparent or translucent article comprising a surface configured for human contact (‘Disclosed herein is an innovative self-sterilizing door handle. The innovation features various door handle shape embodiments where the grasping portion of the handle is made from light-guiding material capable of low attenuation of UVB and UVC light.’ abstract), and an optically connected UV light source (‘UV light may be guided into the grasping portion by optical fibers extending from a source comprising an array of LEDs capable of emitting UVB or UVC light. The light source may be integrally formed as part of the door handle hardware.’ abstract).
Regarding claim 3, Daniels disclose the device of claim 1, wherein the article is a push handle, a pull handle, a push plate, a rotating or fixed door lever, or a rotating or fixed knob (‘In some embodiments, the grasping portion may be shaped as a conventional bar handle of a door, and in other embodiments may be in the shape of a knob or a lever. In other embodiments, the grasping portion may be a latch, such as that used to secure a toilet stall door.’ P 5).
Regarding claim 4, Daniels disclose the device of claim 1, wherein the article is a surface-mounted pull handle, a surface-mounted knob, a recessed pull handle, or a spring-actuated push plate (fig. 1a-g, 3a-d, 4b-d).
Regarding claim 8, Daniels disclose the device of claim 1, wherein the article comprises a UV-transparent or translucent material selected from the group consisting of acrylic, Plexiglas, glass, fiberglass, and PET or other thermoplastic, quartz glass, fused silica, and COC (‘One example of such a polymer are the cyclic olefin copolymers (COC) from Topas Advanced Polymers. COC polymers have very high transmittance to ca. 220 nm (70% transmittance at 280 nm), readily transparent to UVB and UVC, and is mechanically very strong (Young's modulus of 2-3 GPa). Another suitable material is polystyrene. Other materials with suitable UV transmission spectra and mechanical properties may also be considered. In some embodiments, UV transmitting acrylic plastics may be used, such as Acrylite® UV transmitting acrylic that is substantially transparent to UVB.’ P 27).
Regarding claim 9, Daniels disclose the device of claim 1, wherein the UV light source emits a spectrum of light comprising wavelengths from about 100 to about 400 nm (‘The light source is preferably a LED (light-emitting diode) source that is capable of emitting UVB and/or UVC light.’ P 5).
Regarding claim 10, Daniels disclose the device of claim 9, wherein the UV light source emits a spectrum of light comprising light wavelengths in the UV-C band (‘The light source is preferably a LED (light-emitting diode) source that is capable of emitting UVB and/or UVC light.’ P 5).
Regarding claim 11, Daniels disclose the device of claim 10, wherein the UV light source emits a spectrum of light comprising light wavelengths from about 250 to about 270nm (‘One example of such a device is UVC LED part number E273SL by International Light Technologies, which produces 1 mW of radiant flux between 273-283 nm.’ P 36, also ‘In yet other embodiments, the light source is a mercury bulb or fluorescent bulb.’ P 7, where it is known in the art that mercury bulbs emit light at 253.7 nm).
Regarding claim 12, Daniels disclose the device of claim 11, wherein the UV light source emits UV light comprising light with a wavelength of about 254nm or about 265nm (‘In yet other embodiments, the light source is a mercury bulb or fluorescent bulb.’ P 7, where it is known in the art that mercury bulbs emit light at 253.7 nm).
Regarding claim 13, Daniels disclose the device of claim 10, wherein the UV light source emits a spectrum of light comprising light wavelengths from about 200 to about 230 nm (‘The light source is preferably a LED (light-emitting diode) source that is capable of emitting UVB and/or UVC light.’ P 5).
Regarding claim 14, Daniels disclose the device of claim 1, wherein the UV light source comprises an incandescent bulb, a fluorescent bulb, a halogen bulb, a xenon bulb, mercury-vapor lamp, a light-emitting diode (LED), or a laser or other coherent light source (‘The light source is preferably a LED (light-emitting diode) source that is capable of emitting UVB and/or UVC light. However, non-solid state sources such as fluorescent and incandescent bulbs capable of the same emissions may be used as well.’ P 5).
Regarding claim 15, Daniels disclose the device of claim 1, wherein the light source is connected to a power source (‘Preferably, the LED source is powered by one or more batteries. Alternatively, the LED source may be powered by a mains voltage, where a power cable is routed from the door frame to the door, through which it is routed to the LED source in the handle.’ P 7).
Regarding claim 16, Daniels disclose the device of claim 15, wherein the power source comprises a battery (‘Preferably, the LED source is powered by one or more batteries.’ P 7).
Claim(s) 1, 3-6, 8-11, 13-16, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0296650 (Liao et al.)
Regarding claim 1, Liao et al. discloses a device comprising a UV-transparent or translucent article comprising a surface configured for human contact (fig. 16, element 152, also fig. 17A, element 168, fig. 18A, element 182, and fig. 19A, element 200), and an optically connected UV light source (fig. 16, element 156, also fig. 17A, element 166, fig. 18A, element 188, and fig. 19A, element 202).
Regarding claim 3, Liao et al. disclose the device of claim 1, wherein the article is a push handle, a pull handle, a push plate, a rotating or fixed door lever, or a rotating or fixed knob (‘This same technique of employing UV LEDs within a structure to cause light to leak out a touched surface can be applied to many other systems that are touched. For example, a translucent door knob system may employ powered UV LEDs within the system to expose the outer surface of the door knob to UV light.’ P 112).
Regarding claim 4, Liao et al. disclose the device of claim 1, wherein the article is a surface-mounted pull handle, a surface-mounted knob, a recessed pull handle, or a spring-actuated push plate (‘This same technique of employing UV LEDs within a structure to cause light to leak out a touched surface can be applied to many other systems that are touched. For example, a translucent door knob system may employ powered UV LEDs within the system to expose the outer surface of the door knob to UV light.’ P 112).
Regarding claim 5, Liao et al. disclose the device of claim 1, wherein the article is a toggle switch, rocker switch, push button, or touch switch (fig. 16, element 152, also fig. 17A, element 168, fig. 18A, element 182, and fig. 19A, element 200).
Regarding claim 6, Liao et al. disclose the device of claim 1, wherein the article is a toggle switch, rocker switch, push button, or touch switch (fig. 16, element 152, also fig. 17A, element 168, fig. 18A, element 182, and fig. 19A, element 200).
Regarding claim 8, Liao et al. disclose the device of claim 1, wherein the article comprises a UV-transparent or translucent material selected from the group consisting of acrylic, Plexiglas, glass, fiberglass, and PET or other thermoplastic, quartz glass, fused silica, and COC (‘The touch screen layer 182 is transparent and may be a glass or plastic plate supporting the XY sensors (e.g., semi-transparent conductor areas).’ P 118).
Regarding claim 9, Liao et al. disclose the device of claim 1, wherein the UV light source emits a spectrum of light comprising wavelengths from about 100 to about 400 nm (‘The present disclosure describes various novel uses for UVB and UVC LEDs for disinfection.’ P 9).
Regarding claim 10, Liao et al. disclose the device of claim 9, wherein the UV light source emits a spectrum of light comprising light wavelengths in the UV-C band (‘The present disclosure describes various novel uses for UVB and UVC LEDs for disinfection.’ P 9).
Regarding claim 11, Liao et al. disclose the device of claim 10, wherein the UV light source emits a spectrum of light comprising light wavelengths from about 250 to about 270nm (‘The present disclosure describes various novel uses for UVB and UVC LEDs for disinfection.’ P 9).
Regarding claim 13, Liao et al. disclose the device of claim 10, wherein the UV light source emits a spectrum of light comprising light wavelengths from about 200 to about 230 nm (‘The present disclosure describes various novel uses for UVB and UVC LEDs for disinfection.’ P 9).
Regarding claim 14, Liao et al. disclose the device of claim 1, wherein the UV light source comprises an incandescent bulb, a fluorescent bulb, a halogen bulb, a xenon bulb, mercury-vapor lamp, a light-emitting diode (LED), or a laser or other coherent light source (‘The present disclosure describes various novel uses for UVB and UVC LEDs for disinfection.’ P 9).
Regarding claim 15, Liao et al. disclose the device of claim 1, wherein the light source is connect to a power source (‘UV LEDs 156, emitting wavelengths that are optimal for killing the target microorganisms, are located within the switch module 150 and receive power by either a separate power supply or the voltage difference that is present across the switch module terminals when the switch is off.’ P 110, also fig. 17A, element 172).
Regarding claim 16, Liao et al. disclose the device of claim 15, wherein the power source comprises a battery (‘In such an embodiment, the UV LEDs may be located within the translucent door knob itself along with a battery so the door knob can replace a standard metal door knob.’ P 112).
Regarding claim 18, Liao et al. disclose the device of claim 1, further comprising a visible power indicator light (‘When the UV LEDs are energized, visible light LEDs in the source 166 are also energized and the visible light is coupled to the glass plate 168 (or illuminated below the glass plate 168) so the operator can visually see when the UV LEDs are on.’ P 115).
Regarding claim 19, Liao et al. disclose the device of claim 1, wherein the UV light source operates continuously (‘The UV LEDs are naturally only activated when the switch is off, since the UV LED electrodes are effectively shorted together when the switch is on.’ Where it is understood that this means the UV LEDs operate continuously while the light switch is in the off position).
Regarding claim 20, Liao et al. disclose the device of claim 1, wherein the UV light source emits timed pulses of UV light (fig. 19B, element 214).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 14-15, 18, 20-21, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0217102 (Gargash et al.).
Regarding claim 1, Gargash et al. discloses a device comprising a UV-transparent or translucent article comprising a surface configured for human contact (fig. 2 & 3, element 2), and an optically connected UV light source (fig. 2, element 1 or fig. 3-4, element 5).
Regarding claim 3, Gargash et al. disclose the device of claim 1, wherein the article is a push handle, a pull handle, a push plate, a rotating or fixed door lever, or a rotating or fixed knob (fig. 2-3, element 2).
Regarding claim 4, Gargash et al. disclose the device of claim 1, wherein the article is a surface-mounted pull handle, a surface-mounted knob, a recessed pull handle, or a spring-actuated push plate (fig. 2-3, element 2).
Regarding claim 14, Gargash et al. disclose the device of claim 1, wherein the UV light source comprises an incandescent bulb, a fluorescent bulb, a halogen bulb, a xenon bulb, mercury-vapor lamp, a light-emitting diode (LED), or a laser or other coherent light source (‘UV LED‘, throughout).
Regarding claim 15, Gargash et al. disclose the device of claim 1, wherein the light source is connected to a power source (fig. 4, element 2).
Regarding claim 18, Gargash et al. disclose the device of claim 1, further comprising a visible power indicator light (fig. 4, element 6).
Regarding claim 20, Gargash et al. disclose the device of claim 1, wherein the UV light source emits timed pulses of UV light (fig. 4, element 4).
Regarding claim 21, Gargash et al. disclose the device of claim 1, wherein the UV light source is motion-activated, use-activated, touch-activated, or activated by a learning or other determinant algorithm (‘For removing any human health UV effect, the UV LED goes on in some time after a door opening detector is activated with the glow acting for several seconds.’ P 18).
Regarding claim 23, Gargash et al. disclose the device of claim 1, further comprising a UV light switch configured to activate the UV light, wherein operation of the door opening means also activates the UV light (‘For removing any human health UV effect, the UV LED goes on in some time after a door opening detector is activated with the glow acting for several seconds.’ P 18, where switch 1 is shown in fig. 4).
Response to Arguments
Applicant’s arguments, see page 6 of remarks, filed September 14th, 2022, with respect to the rejection of claims 9-13 as indefinite have been fully considered and are persuasive.  The rejections of claims 9-13 as indefinite have been withdrawn. 
Conclusion
Applicant’s submission on September 14th, 2022 of a petition for benefit of an unintentionally delayed priority claim prompted the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881